Title: Claude Victoire Herard (Leuba) to Thomas Jefferson, 8 December 1819
From: Herard, Claude Victoire
To: Jefferson, Thomas


					
						Monsieur,
						
							Charlotte Ville
							8 decembre 1819
						
					
					Vous trouverez la demarche que je fais près de Vous très extraordinaire, mais ayant entendu louer Votre humanité, je m’hazarde après bien de la peine à Vous adresser cette lettre, il m’en Coute infiniment, mais la detresse dans laquelle Se trouve mon père m’y force; ayant perdu la plus grande partie de notre fortune par la guerre qui a eu lieu en france, mon pere perdit encor Sa place et fut exilé. il apporta avec lui le débris de Sa fortune, l’ayant Confié à un negociant qui fit de mauvaises affaires, nous perdimes tous nos fonds, nous nous trouvâmes reduit par cette perte dans la plus grande misère mon père s’associa pour faire Valoir une ferme près Richmond mais helas depuis deux ans qu’il est la nous perdimes le reste de ce que nous possedions. depuis ce tems j’ai cherché à utiliser mes faibles talens pour la musique; tout ce que j’ai gagné à Servi à Soutenir mon père, mais aujourd’hui que je me trouve Sans Eleves, Sans aucunes resources, et mon père hors d’état de travailler S par Son grand age (68 ans) et à la Veille d’être pousuivi pour quelque dettes; j’ignore ce que nous allons devenir Sans Amis et Sans protecteurs
					je ne chercherai pas Monsieur à Vous inspirer de la pitié par le recit de notre detresse, il faut qu’elle Soit grande pour me déterminer a entreprendre une chose qui repugne tant a ma délicatesse, je ne puis Voir mourir mon père de besoin et peut être Conduit en prison Sans chercher à le Secourir; jespere que Dieu me donnera le Courage d’interceder la Comiseration de Vos Concitoyens, pour retirer mon père de la Malheureuse Situation dans la qu’elle il Se trouve; mais je ne puis me presenter à eux Sans recommandations; c’est à Vous Monsieur que je m’adresse pour l’obtenir, et avec une telle recommandation je ne puis douter de les interesser en ma faveur. ayez donc la generosité de m’adresser un mot que je puise presenter pour obtenir assistance; en m’accordant cette faveur Vous me rendrez le plus grand Service j’en Conserverai toute ma Vie le Souvenir.
					Croyez Monsieur que je Vous dis l’éxacte Verité je ne chercherai pas par des malheurs Supposés à abuser Votre bonne foi et Votre humanité, je puis si Vous le desirer Vous donner la preuve de ce que je Vous avance. Mon père ignore la demarche que je fais, il eut preferer mourir avant d’y Consentir il ne la Connaitra que Si j’ai le bonheur de réusir C’est cette raison qui me determine à prendre le nom de ma mêre. je joins a cette lettre des certificats des personnes chez qui j’ai enseigner la musique pour Vous prouver qui je Suis tans que j’ai pu par mon travaille Soutenir mon pere je l’ai fait mais le tems difficile m’ayant fait perdre mes éleves, j’ai cherché à m’occuper dans differentes Villes, Sans pouvoir réusir n’ayant plus de resources je ne Vois d’autre parti que celui que je prends, la Seule grace que je Vous demande, c’est de garder le plus grand Secret Sur cette demarche envers Mrs Girardin et la Porte. ce n’est pas pour moi que je Vous la demande, mais pour mon malheureux père qui aurait à rougir devant ces Concitoyens Si cela était Connu je Compte Sur Votre discretion.
					Croyez Monsieur qu’aussitot que j’aurai tirer mon père d’embaras je chercherai à m’occuper d’une Manière plus Convenable pour Nous Soutenir,
					pardonnez je Vous prie la liberté que je prends de Vous importuner par une telle demande, mais je Compte Sur Votre bonté pour m’excuser.
					honorez moi d’une reponce, je l’attends avec la plus Vive impatience adressez la Moi Sou le Nom de Miss gabrièle Valtin. Charlotte Ville, j’irez la prendre à la poste. je Vous Serai obliger de me la faire parvenir avant Samedy Voulant quitter cette Ville ce jour la.
					
						j’ai l’honneur d’être Monsieur avec la plus grande Consideration
						
							V. herard
						
					
				  
					Editors’ Translation
					
						
							Sir,
							
								Charlottesville
								8 December 1819
							
						
						You will find my request very unusual, but having heard your humanity praised, I venture after much anguish to send you this letter. This is very difficult for me, but the distress that my father has been enduring forces me to do it. Having lost most of our fortune due to the war that took place in France, my father also lost his position and was exiled. He brought with him the remains of his fortune, but having entrusted it to a merchant who invested badly, we lost all our funds and thereby found ourselves reduced to the greatest poverty. My father entered into a partnership in order to cultivate a farm near Richmond but, alas, during his two years there we lost our remaining possessions. Since then I have tried to make use of my feeble talents for music. All of my earnings have been used to support my father. But now I find myself without pupils, with no resources, and with my father both unable to work because of his advanced age (68 years) and about to be prosecuted for debt. I do not know what will become of us without friends or protectors
						I will not attempt, Sir, to inspire pity in you with the story of our distress, which must be great for me to decide to undertake something that so offends my sensibility. But I cannot see my father die of want or perhaps be taken to jail, without attempting to rescue him. I hope that God will give me the courage to plead for the compassion of your fellow citizens so as to remove my father from the unfortunate situation in which he finds himself. But I cannot introduce myself to them without a recommendation. From you, Sir, I request one, and with such a recommendation I have no doubt that I will be able to interest them in my favor. Please be generous, therefore, and send me a few words that I can present in order to obtain assistance. In granting me this favor you will do me the greatest service. I will remember it all my life.
						Sir, believe that I am telling you the absolute truth and would not try to abuse your good faith and humanity with spurious misfortunes. I can, if you so desire, give you proof of what I say. My father is unaware of my request. He would have died rather than consent to it and will know of it only if I have the good fortune to succeed. For this reason I have decided to use my mother’s name. With this letter I enclose some certificates from people in whose homes I have taught music, to prove to you that I have supported my father with my labor as long as I could. But hard times having cost me my pupils, I tried unsuccessfully to find work in various cities. Having no remaining resources, I see this as my only option. The only favor I ask of you is to keep this request an absolute secret from Messrs. Girardin and Laporte. I ask this not for myself but for my unfortunate father, who would blush in the presence of these compatriots of his if it became known. I rely on your discretion.
						Be assured, Sir, that as soon as I extricate my father from this embarrassment, I will look for a more suitable way of supporting ourselves,
						Please pardon my liberty in bothering you with such a request, but I count on your kindness to forgive me.
						Honor me with a reply. I am expecting it with the greatest impatience. Send it to me under the name of Miss Gabrièle Valtin, Charlottesville. I will collect it at the post office. You will oblige me if you have it sent so that I receive it before Saturday, because I want to leave this city on that day.
						
							I have the honor to be Sir with the highest regard
							
								V. herard
							
						
					
				 